CHRISTIAN, Judge.
The offense is transporting intoxicating liquor; the punishment, confinement in the penitentiary for one year.
Omitting the formal parts, the count of the indictment under which appellant was tried and convicted reads as follows: “Clarence Martin on or about the 8th day of April, A. D. 1933, and anterior to the presentment of this indictment in the' County of Nacogdoches and State of Texas, did then and there unlawfully transport intoxicating liquor.” Por the reasons stated in Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882, the indictment is fundamentally defective.
The judgment is reversed and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.